DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s election filed on 09/30/2021. Claims 1-20 are pending in the office action.
Claims 1-7 are elected for consideration.
Claims 8-20 are withdrawn from consideration.
Claims 8 and 13 have been amended.

Response to Arguments
Applicant elected claims 1-7 for consideration with traverse in the reply filed on 09/30/2021 is acknowledged. However, Applicant's arguments have been fully considered but they are not persuasive because the group II, claim 8-20, is directed to the second embodiment of a charging method, which may be used to operate a charging apparatus of claim 1, but the first embodiment, group I, claim 1-7 may operate independent from the second embodiment. Even though, claims 8 and 13 amended to overlap with the features of claim 1, which could be considered as a generic claim, but the group II, claim 8-20, is still fall into the second embodiment. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Hence, claims 1-7 is considered in the office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (U.S. Pub. 20100253287).
With respect to claim 1: Kim discloses a battery module (‘287, fig. 1-3, 100), comprising a first battery (‘287, fig. 1-3, 100) and a discharge circuit (‘287, fig. 1-3, 200 and Rd), wherein 
the discharge circuit is in a parallel connection with a positive electrode and a negative electrode of the first battery (‘287, fig. 1-3, discharge switch 200 and Rd are parallel connect to a positive electrode and a negative electrode of the battery 100), and 
.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pat. 10,811,886).
With respect to claim 1: Kim discloses a battery module (‘886, fig. 1-2, 21), comprising a first battery (‘886, fig. 1-2, B1) and a discharge circuit (‘886, fig. 1-2, S1 and D1), wherein 
the discharge circuit is in a parallel connection with a positive electrode and a negative electrode of the first battery (‘886, fig. 1-2, S1 and R1 are parallel connected to a positive electrode and a negative electrode of the first battery B1), and 
the discharge circuit is configured to discharge the first battery according to a control signal during charging of the first battery (‘886, fig. 1-2, control unit 25).

With respect to claim 2: the battery module of claim 1, wherein the discharge circuit comprises a first switching component, a second switching component and a discharge resistor (‘886, fig. 2, first switch C1,1, second switch S1, and discharge resistor R1); 
a first end of the first switching component is in parallel connection with the positive electrode of the first battery (‘886, fig. 2, C1,1 first end connect to battery B1) second end of the first switching component is in parallel connection with an object to be powered (‘886, fig. 2, C1,1 connected to i.e., transformer 35, 
a second end of the second switching component is in parallel connection with the positive electrode of the first battery (‘886, fig. 2, second switch S1, connect to positive of electrode of the first battery B1, col. 7, ll. 1-9), a first end of the second switching component is in parallel connection with a first end of the discharge resistor (‘886, fig. 2, discharge resistor R1 connect to first end of S1), a control end of the second switching component is configured to receive a second control signal and to conduct (‘886, fig. 2, control 25, control signal D1-Dn), after receiving the second control signal, the first end and the second end of the second switching component to enable the first battery to charge the discharge resistor (‘886, fig. 2, col. 6, line 65 – col. 7, line 9); and the first switching component and the second switching component having opposite switching states (‘886, col. 7, ll. 55-65, turn-on and turn off state); and a second end of the discharge resistor is in parallel connection with the negative electrode of the first battery (‘886, fig. 2, R1 connect to the negative electrode of the first battery B1).

With respect to claim 3: the battery module of claim 2, further comprising a microprocessor, wherein the microprocessor is in parallel connection with the control end of the first switching component and the control end of the second switching .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. 10,811,886) in view of Ishigaki et al., (U.S. Pat. 9,923,372).
With respect to claims 4-5: Kim teach the a transformer 35 (‘886, fig. 2, 35) to supply charging power to battery B1 and high voltage charging switch unit 22 are connected to connector unit 30. The transformed provides supplemental charging battery B1 and also includes connector unit 30 and connected parallel with the discharge circuit for replacing the first battery to supply power to the object to be powered when the first battery charges the discharge circuit (‘886, fig. 2, col. 7, ll. 10-45).

Ishigaski teaches a system include energy modules configured to output power to an energy management bus based on load demands. A power storage device is configured to compensate for power transients at the energy management bus (‘372, the abstract). The power storage device (i.e., capacitor 204) (i.e., analog battery) is also connect to the energy management bus (‘372, fig. 7-9C and fig. 11-15, capacitor 204 and battery module 202).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Kim and Ishigaski to modify Kim’s transformer and connection unit to Ishigaski’s the power storage device (i.e., analog battery) that connect parallel to provide supplemental charging battery that reduce the effect power transient and reduce stresses on the at least one battery module and power back battery (‘372, col. 4, ll. 11-43).

Allowable Subject Matter
Claims 6-7 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 6 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not tech or suggest the feature/limitation, comprise: wherein the analog battery circuit further comprises a third switching component and a second battery, a second end of the third switching component is in parallel connection .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851